Citation Nr: 1231202	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a stomach disability, to include as due to hepatitis B or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to May 1963 and additional U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2007 and in January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In the Board's November 2007 and January 2011 remands, a claim of service connection for a skin disability (characterized as cracked skin and black spots on his skin), to include as due to asbestos exposure, was referred to the RO for appropriate action.  Despite these two prior referrals, to date, the RO has not taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the RO for the third time for appropriate action.  

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for a stomach disability, to include as due to hepatitis B or asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's hepatitis B is not related to active service.

2.  There is no competent evidence that the Veteran was exposed to asbestos at any time during active service.

3.  The competent evidence shows that the Veteran's lung disability, to include COPD, is not related to active service or any incident of service, including his claimed in-service asbestos exposure.

4.  The competent evidence shows that the Veteran's bilateral hearing loss is not related to active service.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A lung disability, to include COPD, was not incurred in or aggravated by active service, including as due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by active service nor may bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May and December 2003 and in February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for hepatitis B, a lung disability, or for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the February 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran was not provided with pre-adjudication notice in this case, his claims were readjudicated in an April 2004 Statement of the Case (SOC) and Supplemental Statements of the Case (SSOC's) issued in October 2009 and in July 2012 after all applicable VCAA notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated at Holt-Krock Clinic, Fort Smith, Arkansas, Cooper Clinic, Fort Smith, Arkansas, and at Kirk Army Medical Clinic, Aberdeen Proving Ground, Maryland, for his claimed disabilities.  VA has attempted to contact all of these identified providers in order to attempt to obtain the Veteran's treatment records.  Kirk Army Medical Clinic notified VA in December 2003 that it had no treatment records for the Veteran.  Cooper Clinic notified VA in April 2011 that it had no treatment records for the Veteran.  The Board notes that other records from Cooper Clinic have been associated with the Veteran's claims file.  VA's letter to Holt-Krock Clinic in August 2011 seeking the Veteran's identified treatment records was marked return to sender by the postal service.  

The Veteran also has contended that he was treated in 1961 for hepatitis B while on active service.  He has contended further that he received treatment for his claimed disabilities while a member of the Arizona National Guard (AZNG) after his period of active service ended in May 1963.  In May 2011, the AZNG notified VA that it had no treatment records for the Veteran.  In March 2012, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records for 1961 could not be located.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Given the foregoing, the Board finds that it is reasonably certain that records from Holt-Krock Clinic, Cooper Clinic, Kirk Army Medical Clinic, the AZNG, and any service treatment records from 1961 allegedly showing in-service treatment for hepatitis B do not exist and further efforts to attempt to obtain these records would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred hepatitis B, a lung disability, and bilateral hearing loss during active service.  He specifically contends that he was treated for hepatitis B during active service in Korea.  He also contends that he was exposed to dust from his in-service duties as a mechanic which caused his lung disability.  Although his lay statements are not a model of clarity, it appears that the Veteran alternatively contends that he was exposed to asbestos during active service which caused his current lung disability.  He finally contends that he experienced bilateral hearing loss due to in-service noise exposure.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Hepatitis B

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis B.  The Veteran contends that he incurred hepatitis B during active service and has experienced continuous disability due to hepatitis B since his service separation.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that, although the Veteran experiences current disability due hepatitis B, it is not related to active service.  The Veteran's service treatment records show that he denied all relevant pre-service medical history and no relevant laboratory findings were noted at his enlistment physical examination in May 1960.  Clinical evaluation showed the presence of 2 tattoos at the left wrist and right deltoid.  The Veteran's history and laboratory findings were unchanged at his separation physical examination in March 1963.  Clinical evaluation showed the presence of a tattoo on the right arm.

The Veteran's USAR service treatment records show that, at his USAR enlistment physical examination in September 1963, he denied all relevant medical history and no relevant laboratory findings were noted.  Clinical evaluation showed the presence of a tattoo on the right upper arm.  On USAR periodic physical examination in July 1976, the Veteran denied all relevant medical history and no relevant laboratory findings were noted.  Clinical evaluation was normal except for a tattoo on the right arm.  On USAR periodic physical examination in March 1978, the Veteran denied all relevant medical history and no relevant laboratory findings were noted.  

The competent post-service evidence also does not support granting service connection for hepatitis B.  This evidence shows that, on private outpatient treatment in September 1998, the Veteran requested "hepatitis testing as he has been told in the past he had hepatitis B while serving in the Army in Korea.  He apparently did have an acute illness with jaundice."  The assessment included a history of questionable type hepatitis.  

Private laboratory results obtained later in September 1998 were positive for hepatitis B.

VA laboratory results obtained in November 2000 were positive for hepatitis B.

The Veteran contended in a November 2002 statement that he had been hospitalized for treatment of hepatitis B during active service.  Attached to this statement was a letter dated in April 1988 from a blood bank informing the Veteran that, after he had donated blood, his blood had been screened and tested positive for an antibody to hepatitis B virus (anti-HBc) although it also tested negative for hepatitis B.  This letter also informed the Veteran that, although a positive anti-HBc result "may indicate that, at sometime in the past, you have been exposed to hepatitis B infection (possibly without even knowing it)."  (Emphasis in original.)  The Veteran was advised to stop donating blood.

On VA examination in October 2003, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's positive hepatitis B laboratory results.  The Veteran reported that, prior to his entry on to active service, he received 2 tattoos to his right arm and left wrist.  The Veteran also stated that, during active service, he dated several women and was evaluated for gonorrhea and balanitis.  This examiner also stated that the Veteran "has had hepatitis B because of his core antibody and surface antibody have been positive in the past."  This examiner opined that it was at least as likely as not that the Veteran's hepatitis B was caused by his tattoos "that may have been put on in a less sterile environment on his right upper extremity and left wrist.  Also, sexual activity could have caused this [Veteran's] problem."  He noted that the Veteran "clearly had a sexually transmitted disease" in 1962 "requiring antibiotics."  This examiner concluded, " There is no way for me to tell for sure that [the Veteran's] hepatitis B occurred during the sexual activity during the military or from the tattoo he received prior to the military experience."

On VA examination in September 2009, the Veteran's complaints included hepatitis B residuals.  He reported that his hepatitis B had not been diagnosed until 1987 but he had been told that he had hepatitis "of some type while in service in Korea" in the 1960's.  The VA examiner also reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted that there was no documentation of this reported in-service medical history, however.  This examiner also noted that the Veteran's hepatitis B had been stable since its onset with no elevated liver enzymes.  No history of chronic liver disease risk factors was noted.  The Veteran reported a history of 2 pre-service tattoos and being treated for venereal disease once during active service.  He denied any history of blood transfusions or injury.  Physical examination showed no evidence of malnutrition, a normal abdominal examination, and spider angiomata.  Laboratory results were positive for hepatitis B.  The VA examiner opined that the risk factors which were the most likely cause of the Veteran's hepatitis B were tattoos prior to service and multiple sexual partners during service.  The diagnosis was hepatitis B residuals.

In February 2011, a different VA clinician stated that he had reviewed the Veteran's claims file.  He noted that the Veteran "apparently has tested positive for hepatitis B."  The Veteran reported that, while on active service, "he was possibly diagnosed with hepatitis, but did not know what form."  The VA clinician stated that a review of the Veteran's medical records showed that he had been a mechanic during active service "and was not exposed to blood products.  He had no surgeries or transfusions while in the military."  This clinician also stated that the Veteran had been diagnosed as having hepatitis B after service and his liver enzymes had been stable "until recently."  The Veteran's risk factors were pre-service tattoos and multiple sexual partners during service.  This clinician opined that it was less likely than not that the Veteran's hepatitis B was related to active service "but rather [is] due to possible tattoos prior to the service or multiple sexual partners" during service.  The clinician's rationale was that the Veteran did not have any elevated liver enzyme functions between his service separation and 1987.

The Board acknowledges the Veteran's assertions that his hepatitis B is related to active service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for hepatitis B since he first was diagnosed as having this disease in 1987, approximately 24 years after his service separation in 1963, it is not related to service.  The Board notes in this regard that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran's service treatment records show no complaints of or treatment for hepatitis B at any time during his active service.  The service treatment records also document the presence of a tattoo or tattoos.  A review of the competent post-service evidence shows that two different VA examiners opined in September 2009 and in February 2011 that the Veteran's current hepatitis B was not related to active service.  Both of these examiners concluded instead that it was more likely that the Veteran's hepatitis B was related to his pre-service tattoos and his reported multiple sexual partners during active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his hepatitis B to active service.  Thus, the Board finds that service connection for hepatitis B is not warranted.

Lung Disability

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lung disability, to include COPD, including as due to asbestos exposure.  The Board notes initially that the Veteran is not entitled to service connection for a lung disability based on in-service asbestos exposure.  The Veteran essentially contends that in-service exposure to asbestos caused or contributed to his current lung disability, although the specific basis for his assertions regarding in-service asbestos exposure are not clear from a review of the record.  He initially asserted in November 2002 that he was not exposed to asbestos in active service but subsequently asserted in July 2003 that he had been exposed to asbestos during service, although neither of these statements are a model of clarity.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  In any event, the competent evidence does not support the Veteran's assertions concerning his alleged in-service asbestos exposure.  For example, the Veteran's available service treatment records show that his chest x-ray was negative and clinical evaluation of his lungs was normal at his enlistment physical examination in May 1960.  He was treated for a upper respiratory infection in June 1960.  A December 1961 chest x-ray showed the Veteran's lungs were within normal limits.  The Veteran's chest x-ray was negative and clinical evaluation of his lungs was normal at his separation physical examination in March 1963.  

The Veteran's USAR service treatment records show that, at his USAR enlistment physical examination in September 1963, clinical evaluation of his lungs was normal.  At a subsequent USAR periodic physical examination in July 1976, the Veteran's chest x-ray and clinical evaluation of his lungs were normal.  These findings were unchanged on USAR periodic physical examination in March 1978.

The post-service evidence also does not support granting service connection for a lung disability, to include COPD, based on in-service asbestos exposure.  These records show that, although the Veteran has been treated for a lung disability, to include COPD, since his service separation, there is no competent evidence linking any current lung disability to his alleged in-service asbestos exposure.  For example, on VA respiratory diseases examination in September 2009, the Veteran complained of asbestosis exposure during active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was exposed to asbestos during active service while "working on brakes and clutches of heavy equipment."  Physical examination showed no signs of a benign or malignant neoplasm, normal heart sounds without signs of venous congestion, persistent cough, dyspnea on mild exertion, normal chest expansion, and he was a smoker.  A chest x-ray was normal.  The VA examiner opined that it was more likely that the Veteran's current COPD was related to his years of smoking and not to his alleged asbestos exposure.  The rationale was that the Veteran had no "xray stranding which is the norm for asbestosis.  He also continues to smoke."  The diagnosis was COPD with a note that the Veteran was "still actively smoking."  And, as noted above, there is no record of in-service asbestos exposure in the Veteran's service treatment records.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current lung disability, to include COPD, to his alleged in-service asbestos exposure.  Thus, the Board finds that service connection for a lung disability is not warranted as due to in-service asbestos exposure.

The Veteran also is not entitled to service connection for a lung disability, to include COPD, on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  He specifically contends that his in-service duties as a mechanic exposed him to dust and other chemicals which caused his current lung disability, to include COPD.  The competent evidence does not support the Veteran's assertions, however.  A review of the Veteran's service personnel records (in this case, his DD Form 214) shows that his military occupational specialty (MOS) was truck vehicle mechanic.  His service treatment records show that his chest x-ray was negative and clinical evaluation of his lungs was normal at his enlistment physical examination in May 1960.  The Veteran was diagnosed as having an upper respiratory infection following outpatient treatment in June 1960.  A December 1961 chest x-ray showed the Veteran's lungs were within normal limits.  At his separation physical examination in March 1963, the Veteran's chest x-ray and clinical evaluation of his lungs were normal.  He reported a history of sinusitis which the in-service examiner noted was "mild sinus trouble."

The competent post-service evidence also does not support granting service connection for a lung disability, to include COPD, on a direct basis.  Id.  These records shows that, although the Veteran has been diagnosed and treated for a lung disability, to include COPD, since his separation from active service in May 1963, there is no competent evidence relating a lung disability, to include COPD, to active service or any incident of service.  As noted above, the Veteran's USAR service treatment records show that clinical evaluation of his lungs was normal on physical examinations in September 1963, July 1976, and in March 1978.  On private outpatient treatment in July 1995, the Veteran's complaints included nasal rhinorrhea.  The Veteran stated that he "would like to quit smoking."  Physical examination showed "some allergic-type changes of the nasal mucosa," a mildly red throat, and clear lungs.  The assessment included upper respiratory infection, allergic rhinorrhea, and tobacco abuse "with desire to discontinue smoking."

A private chest x-ray taken in January 2000 showed hyperexpansion of the lungs with no evidence of acute pulmonary disease.

In a November 2002 statement, the Veteran contended that he had been told that he had bronchial pneumonia by an in-service clinician during basic training.  He also contended that he "coughed up blood for a long time" and had problems passing tests in basic training due to shortness of breath.  He contended further that, following his service separation, his lung x-ray "looked like railroad tracks running all over my lungs."  He also contended further that, during active service, he had been exposed to "gas fumes in close un-vented shops" which had no ventilation systems.  

On VA respiratory diseases examination in September 2009, the Veteran complained of asbestosis exposure during active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his lung problems had been intermittent with remissions since onset.  He reported a history of a productive cough, night sweats, shortness of breath on mild exertion, being a smoker since age 19 and still smoking, and allergies.  Physical examination showed no signs of a benign or malignant neoplasm, normal heart sounds without signs of venous congestion, persistent cough, dyspnea on mild exertion, normal chest expansion, and he was a smoker.  A chest x-ray was normal.  The VA examiner opined that it was more likely than not that the Veteran's lung disability was related to his poor diet and heavy smoking.  This examiner also opined that it was more likely that the Veteran's current COPD was related to his years of smoking and not to his alleged asbestos exposure.  The rationale was that the Veteran had no "xray stranding which is the norm for asbestosis.  He also continues to smoke."  The diagnosis was COPD with a note that the Veteran was "still actively smoking."  

In an October 2009 letter, C.W.C., D.O., stated that the Veteran "has been followed in our clinic since 1987."  Dr. C.W.C. stated that the Veteran had reported serving "during the Korean War" and being stationed in Korea during active service.  The Veteran also reported to Dr. C.W.C. that "he was exposed to repeated artillery fire and very dusty conditions maintaining vehicles for military service."  Dr. C.W.C. stated that his believed that the Veteran's COPD "[was] in part due to his military work history."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed Dr. C.W.C.'s October 2009 opinion letter, the Board finds that it is less than probative on the issue of whether the Veteran's lung disability, to include COPD, is related to active service.  Dr. C.W.C.'s opinion is based on several inaccurate factual premises, to include that the Veteran had active service during the Korean War (or the Korean Conflict).  The Board notes in this regard that the Korean Conflict began on June 27, 1950, and ended on January 31, 1955, for VA disability compensation purposes.  See 38 C.F.R. § 3.2(e) (2011).  The Board also notes that the Veteran's dates of active service are between May 23, 1960, and May 23, 1963, or several years after the Korean Conflict had ended.  Dr. C.W.C. also stated that the Veteran had reported being exposed to artillery fire during active service.  This also appears to be an inaccurate factual premise as it is inconsistent with the facts and circumstances of the Veteran's in-service duties as a truck vehicle mechanic, although the Board acknowledges that the Veteran's DD Form 214 shows that his last duty assignment and major command was with a U.S. Army artillery battery.  The Board also finds Dr. C.W.C.'s opinion to be less than probative because it appears to be based entirely on a transcription of the Veteran's (inaccurately reported) lay history.  The Board finally finds Dr. C.W.C.'s opinion to be less than probative because it is not supported by clinical evidence or other rationale.  Thus, the Board finds that Dr. C.W.C.'s October 2009 opinion letter is less than probative on the issue of whether the Veteran's lung disability, to include COPD, is related to active service.

The Board acknowledges that the Veteran worked as truck vehicle mechanic during active service.  The competent evidence does not support his assertions regarding an etiological link between his current lung disability, to include COPD, and active service.  It shows instead that, although the Veteran experiences current lung disability, it is most likely due to his poor diet and heavy smoking and his COPD is related to his years of smoking (as the VA examiner noted in September 2009).  It also appears that the Veteran continues to smoke heavily.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current lung disability, to include COPD, is related to active service.  Thus, the Board finds that service connection for a lung disability, to include COPD, is not warranted.  See 38 C.F.R. §§ 3.303, 3.304.

Bilateral Hearing Loss

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The Veteran essentially contends that his in-service acoustic trauma caused or contributed to his current bilateral hearing loss.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that the Veteran's bilateral hearing loss manifested first many years after active service and is not related to service.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in May 1960, the Veteran's hearing was "15/15" (or within normal limits) bilaterally on whispered voice hearing test.  Clinical evaluation of his ears was normal.  He denied all relevant pre-service medical history.  At his separation physical examination in March 1963, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
15
LEFT
5
0
10
10
15

The Veteran stated that "[t]here has been no change in my health since my last medical examination."  Clinical evaluation of his ears was normal.  He denied all relevant in-service medical history.

The Veteran's USAR service treatment records show that, on periodic physical examination in September 1963, the Veteran's hearing was 10/15 in the right ear and 15/15 (or within normal limits) in the left ear on whispered voice hearing test.  Clinical evaluation of his ears was normal.  The Veteran again denied all relevant medical history.

On periodic physical examination in July 1976, clinical evaluation of the Veteran's ears was unchanged.  His hearing was 15/15 or within normal limits bilaterally.  The Veteran again denied all relevant medical history.

On periodic physical examination in March 1978, clinical evaluation of the Veteran's ears was unchanged.  His hearing was 20/20 in "ordinary conversation" bilaterally.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
40
10
LEFT
0
0
50
30
50

The in-service examiner noted that high and medium tone hearing loss in the left ear was present.

The competent post-service evidence also does not support granting service connection for bilateral hearing loss.  This evidence shows that, although the Veteran has been treated for bilateral hearing loss since his service separation, it is not related to active service.  For example, on VA audiology examination in October 2003, the Veteran's complaints included decreased hearing.  Although the Veteran stated that "he was notified of hearing loss in 1962 while on active duty...when questioned [he] reported that he was not officially notified, seen by a doctor, or went on sick call for the complaint of hearing loss."  The Veteran asserted that his bilateral hearing loss "dates from his active duty period."  He also stated that he first was informed of his hearing loss in 1976 during a USAR examination.  The Veteran reported that he operated farm equipment prior to enlisting on to active service in 1960 and worked as a truck mechanic following his service separation.  He currently worked around heavy equipment and wore double hearing protection.  Physical examination showed external ear canals free of debris and an abrasion on the anterior wall of the right ear canal before the first turn.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
75
70
LEFT
20
25
65
70
75

The Veteran's speech discrimination scores were 94 percent in the left ear and 88 percent in the right ear.  The VA examiner stated that there was significant post-service hazardous noise exposure.  The diagnoses were right ear hearing within normal limits from 250-1000 Hz with a severe sensorineural hearing loss 1500-6000 Hz and a moderately severe loss at 8000 Hz and left ear hearing within normal limits from 250-1000 Hz with a moderate to profound sensorineural hearing loss from 1500-6000 Hz and a severe loss at 8000 Hz.

In a March 2004 addendum to the October 2003 VA examination report, the VA examiner who had seen the Veteran in October 2003 stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to his active service between May 1960 and May 1963.  The examiner's rationale was that the Veteran's medical records establish that he acquired his hearing loss after his service separation.  He noted that the Veteran's separation physical examination showed normal hearing.  The medical records also showed that the Veteran's hearing loss was acquired by March 1978.  He stated, "While the exact onset of the hearing loss cannot be clearly established based on current documents, it does show that it was not prior to March of 1963."

On VA audiology examination in September 2009, the Veteran's complaints included bilateral hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  The Veteran reported that his in-service noise exposure consisted of "exposure from testing Howitzers," engine noise, generators, and rifle fire on the rifle range.  The Veteran also reported that "he couldn't hear for days after firing at the range."  He used no hearing protection other than cotton or cigarette butts.  He reported further that he was told that there was no hearing equipment to test his hearing at his separation from service so he signed a waiver and processed out rather than stay for another 90 days in order to get a hearing test.  The Veteran identified his post-service occupational noise exposure as including working as a fire truck mechanic "in which hearing protection was mandatory" and inspecting other mechanic's work.  He currently wore double hearing protection when exposed to noise.  He also identified hearing in background noise as his main difficulty.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
70
70
LEFT
20
25
60
70
75

The Veteran's speech discrimination scores were 78 percent in the left ear and 80 percent in the right ear.  Physical examination showed unremarkable external ear canals bilaterally and normal middle ear function.  The diagnosis was bilateral normal to severe sensorineural hearing loss.

In his October 2009 letter, after transcribing the Veteran's reported lay history, Dr. C.W.C. stated that he believed that the Veteran's bilateral hearing loss was "in part due to his military work history."

In a March 2011 addendum to the September 2009 VA audiology examination report, the VA examiner who saw the Veteran in September 2009 opined that, after reviewing the Veteran's claims file again, the Veteran's hearing loss was not caused by or a result of any in-service acoustic trauma.  This VA examiner noted that the Veteran had normal hearing sensitivity at his separation physical examination and the first evidence of hearing loss was noted on a USAR periodic physical examination in March 1978.  She concluded that the Veteran's medical records suggested that his bilateral hearing loss developed "post service - after active duty."  She noted that the Veteran's current bilateral hearing loss "appears to be greater than what would be expected due to aging alone.  Veteran reported significant post service occupational and recreational noise exposure."  She also concluded that the Veteran's current audiometric test results were more likely due to aging and his reported significant post-service occupational and recreational noise exposure.  She also noted that acoustic trauma "is immediate not progressive."  Citing to medical literature, she stated that "hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued."

The Board acknowledges the Veteran's lay assertions that his current bilateral hearing loss is related to active service.  The competent evidence is against these assertions, however.  The Board notes initially that the Veteran's in-service duties during his active Army service between May 1960 and May 1963 as a truck vehicle mechanic with a U.S. Army artillery unit suggest that he may have been exposed to acoustic trauma during such service.  The Veteran's assertion on September 2009 VA examination that his hearing was not tested at his separation physical examination because the testing equipment was not working or unavailable is undercut by the fact that audiometric test results were obtained for both of the Veteran's ears at his separation physical examination in March 1963, along with a signed statement that there had been no change in his health since his enlistment physical examination approximately 3 years earlier.  This fact also casts serious doubt as to the veracity of the Veteran's lay assertions regarding what happened to his bilateral hearing during active service.  The Veteran's service treatment records show no complaints of or treatment for bilateral hearing loss at any time during the his active Army service, although the Board recognizes that the absence of contemporaneous service treatment records is not an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran's audiometric testing results obtained during his active Army service also do not demonstrate that he experienced bilateral hearing loss during such service.  No hearing loss for VA disability compensation purposes was shown until a USAR periodic physical examination in March 1978 when impaired hearing was demonstrated bilaterally.  The Board notes in this regard that, although the USAR examiner concluded that "high and medium tone hearing loss" was shown only in the left ear in March 1978, the audiometric testing results obtained at that time in both of the Veteran's ears are considered impaired hearing for VA disability compensation purposes.  See 38 C.F.R. § 3.385 (2011).  The evidence contemporaneous to the Veteran's active Army service persuasively suggests that he did not experience bilateral hearing loss at any time during such service, including as a result of any alleged in-service acoustic trauma.  Both of the VA examiners who conducted the Veteran's VA examinations in October 2003 and in September 2009 opined that his current bilateral hearing loss was not related to active service or any incident of service.  Both of the negative nexus opinions provided by VA examiners in October 2003 and in September 2009 also were supported by a full and complete rationale concerning the contended etiological relationship between the Veteran's bilateral hearing loss and active service.  The Board already has found Dr. C.W.C.'s October 2009 opinion letter to be less than probative because it is based on several inaccurate factual premises concerning the Veteran's active service and does not reflect sufficient clinical data or other rationale.  Thus, there is no competent opinion of record contrary to the negative nexus opinions provided by two different VA examiners in October 2003 and in September 2009 (with addenda dated in March 2004 and in March 2011, respectively) concerning the etiology of the Veteran's bilateral hearing loss.

The Board observes that, in her March 2011 addendum to the September 2009 VA examination, the VA examiner stated that the Veteran's current audiometric test results were "more than likely the result of aging, significant post service active duty occupational and recreational noise exposure, and other factors not yet identified."  This opinion suggests the possibility that "other factors" may have contributed to the Veteran's current bilateral hearing loss.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the March 2011 VA examination report addendum is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for bilateral hearing loss.  

The Board emphasizes that the VA examiner based her negative nexus opinion in March 2011 on a review of the Veteran's claims file, her prior examination of the Veteran in September 2009, and a review of relevant medical literature.  In other words, although the September 2009 VA examiner conclusively found in March 2011 that there was no etiological relationship between active service and the Veteran's current bilateral hearing loss, she could not explain the possible etiological relationship between "other factors not yet identified" which may have caused the Veteran's bilateral hearing loss and this disability.  Thus, the Board finds that the negative nexus opinion provided in March 2011 concerning the contended etiological relationship between active service and bilateral hearing loss is adequate for adjudicating the Veteran's service connection claim for bilateral hearing loss because it is based on "sufficient facts and data" and considered "all procurable and assembled data."  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (discussing adequacy of VA examinations), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"), Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (holding that VA medical opinions must be based on "sufficient facts and data"), and Daves v. Nicholson, 21 Vet. App. 46 (2007) (requiring VA examiners to consider "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis).

The Veteran also is not entitled to service connection for bilateral sensorineural hearing loss on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The competent evidence does not indicate that the Veteran experienced sensorineural hearing loss at any time during his active Army service or within the first post-service year (i.e., by May 1964) such that service connection for sensorineural hearing loss is warranted.  These records show instead that the Veteran first experienced bilateral hearing loss for VA disability compensation purposes on USAR periodic physical examination in March 1978, almost 15 years after his service separation in May 1963.  Both VA examiners who saw the Veteran in October 2003 and in September 2009 specifically concluded that there had been no manifestations of the Veteran's current bilateral hearing loss during active service.  These examiners also noted that the Veteran's bilateral hearing loss first was manifested in March 1978, many years after his service separation.  Thus, the Board finds that service connection for bilateral sensorineural hearing loss on a presumptive service connection basis as a chronic disease is not warranted.  Id.

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of hepatitis B, a lung disability, and bilateral hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to hepatitis B, a lung disability (difficulty breathing) and bilateral hearing loss (difficulty hearing) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hepatitis B, a lung disability, and bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied all relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined, his lungs and ears were found to be normal clinically, and his hearing was within normal limits bilaterally.  Laboratory results obtained as part of his separation physical examination did not demonstrate the presence of hepatitis B.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hepatitis B, a lung disability, or for bilateral hearing loss for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1963) and initial reported symptoms related to bilateral hearing loss in 1978 (a 15-year gap), a lung disability in 1995 (a 32-year gap), and hepatitis B in 1998 (a 35-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for a lung disability, to include COPD, including as due to asbestos exposure, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a stomach disability, to include as due to hepatitis B or asbestos exposure, can be adjudicated.

The Board notes that, although the claims file contains current diagnoses of a stomach disability (characterized as gastritis and gastroesophageal reflux disease (GERD)), it is not clear from a review of the evidence of record whether this disability is related to active service or any incident of service, to include as due to hepatitis B or asbestos exposure.  None of the VA clinicians who examined the Veteran during the pendency of this appeal answered the question of whether the Veteran's stomach disability is related to active service or any incident of service, to include as due to hepatitis B or asbestos exposure, although the Board recognizes that it is not entirely clear from a review of the record whether these clinicians were asked to answer this question.  Instead, a review of the VA examinations of record demonstrates that these clinicians limited their medical opinions to the contended etiological relationship between the Veteran's hepatitis B and active service.  As discussed above, the Board has found that service connection for hepatitis B is not warranted.  Given the foregoing, on remand, the Board finds that the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his stomach disability, to include as due to hepatitis B or asbestos exposure.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  As discussed above, VA already has made exhaustive efforts to attempt to obtain the Veteran's up-to-date private treatment records from several identified facilities.  Thus, in order to avoid wasting VA's limited resources in attempting to obtain private treatment records when it is reasonably certain that they do not exist and further attempts to obtain them would be futile, the Board is excluding these facilities from its remand request to attempt to obtain the Veteran's up-to-date treatment records.  See Hayre, 188 F.3d at 1327; see also McCormick, 14 Vet. App. at 39.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a stomach disability since his separation from active service.  Advise the Veteran not to resubmit any records or any signed releases for private treatment records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  The RO/AMC should not attempt to obtain treatment records from the following facilities: Holt-Krock Clinic, Fort Smith, Arkansas, Cooper Clinic, Fort Smith, Arkansas, Kirk Army Medical Clinic, Aberdeen Proving Ground, Maryland, or from the Arizona National Guard.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his stomach disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any stomach disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a stomach disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a stomach disability, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's hepatitis B or his alleged in-service asbestos exposure.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is not in effect for hepatitis B.  The examiner also is advised that there is no service treatment record showing that the Veteran was exposed to asbestos during active service.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


